Exhibit LEAPFROG REAFFIRMS 2 EMERYVILLE, California — March 26, 2009 — LeapFrog Enterprises, Inc. (NYSE:LF) today reaffirmed its 2009 outlook as provided on its 2008 financial results conference call and provided first quarter and second quarter guidance for “Last year was unusual, in historic terms. Rapidly deteriorating consumer sentiment in the fourth quarter of 2008 led to high year end retailer inventory levels. As a result, in our year end reports we provided full-year guidance that included sales to be down considerably in the first three quarters of the year as retailers drive down inventory levels.While these expectations remain unchanged, as we approach the end of the first quarter of 2009, we believe that more information on our outlook for the first half would be helpful to investors due to the combination of our starting inventory position, the continuing weak economic environment and the difficult forecasting situation this creates,” said Jeffrey Katz, LeapFrog’s Chairman and Chief Executive Officer. “To-date, our net sales results are as we expected.Point-of-sale results, on the other hand, are somewhat better than expected given the generally weak economic conditions at retail.LeapFrog’s net sales results for the next few months are almost certain to continue to be substantially less than last year, but this is consistent with retailers reducing their inventories during this seasonally low traffic part of the year.As is always the case in our business, full-year results are highly dependent on the third and fourth quarters.Based on results to-date, there is no change to our full-year outlook.We still expect to achieve improved cash flow and are targeting break-even cash usage for the year,” continued Mr.
